 

EXHIBIT 10



 

AMENDMENT NUMBER ONE

TO THE

OVERSEAS SHIPHOLDING GROUP, INC.

1998 STOCK OPTION PLAN



 

WHEREAS, Overseas Shipholding Group, Inc. (the "Company") maintains the Overseas
Shipholding Group, Inc. 1998 Stock Option Plan (the "Plan"); and



WHEREAS, subject to the approval of the stockholders of the Company, the Board
of Directors of the Company (the "Board") may amend the Plan to increase the
aggregate number of shares of the Company's common stock (the "Shares") that may
be issued under the Plan; and



WHEREAS, subject to the approval of the stockholders of the Company, the Board
desires to amend the Plan to increase the aggregate number of Shares that may be
issued under the Plan effective as of February 1, 2000.



NOW, THEREFORE

, the Plan is hereby amended as follows:





1. The first sentence of Section 4.1(a) of the Plan is amended, effective as
February 1, 2000, to read as follows:



"The aggregate number of shares of Common Stock which may be issued under the
Plan shall not exceed 2,800,000 shares (subject to any increase or decrease
pursuant to Section 4.2), which may be either authorized and unissued Common
Stock or Common Stock held in or acquired for the treasury of the Company or
both."



IN WITNESS WHEREOF, the Board has caused this Amendment to be executed this 1st
day of February, 2000

 

OVERSEAS SHIPHOLDING GROUP, INC.



 

By:                                                                    

